Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel P. Laine on 01/24/2022.

The application has been amended as follows:
Cancel non-elected claims 1-3 and 6.

Reasons for Allowance
Claim 4 is amended, claim 5 is canceled, claims 1-3 and 6 are canceled by Examiner’s Amendment, and claim 4 is pending.

Pending claim 4 is allowed.

The following is an examiner’s statement of reasons for allowance:
Sakamoto et al. (JP 02099673 A) teaches a fabric {meets the claimed flexible material to be coated} having protruding parts {meet the claimed convex portion} on one surface of the fabric, and an ink such as a cellular rubber like material {meets the claimed coating material} applied onto the protruding parts.  However, Sakamoto does not teach or suggest the cellular rubber like material is also applied on an entirety of a side surface of the protruding parts, and is absent from the surface of the fabric as recited in claim 4.
Takasaki et al. (JP 2003-164799 A) teaches a decorative material {meets the claimed sheet shaped material} comprising a flexible base material {meets the claimed flexible material to be coated} having one embossed surface, a first coating material film provided on the embossed surface of the base material, and a second coating material film {meets the claimed coating material} provided on raised parts of the embossed surface {meet the claimed convex portion} of the base material.  However, Takasaki does not teach or suggest the second coating material film is also applied on an entirety of a side surface of raised parts of the embossed surface, and is absent from the surface of the flexible base material as recited in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
January 25, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785